493 F.2d 1352
1974-1 Trade Cases   75,011
HARLEM RIVER CONSUMERS COOPERATIVE, INC., Plaintiff-Appellant,v.ASSOCIATED GROCERS OF HARLEM, INC., et al., Defendants-Appellees.
No. 1016, Docket 74-1237.
United States Court of Appeals, Second Circuit.
Argued April 9, 1974.Decided April 11, 1974.

Appeal from an order of the District Court for the Southern District of New York; Lawrence W. Pierce, Judge.


1
Cora T. Walker, New York City, for plaintiff-appellant.


2
Joseph Zuckerman, New York City (Rosenman, Colin, Kaye, Petschek, Freund & Emil, of counsel), for defendant-appellee Retail, Wholesale & Chain Store Food Employees Union, Local 338.


3
Roberto Lebron, New York City, for defendant-appellee Fedco Foods, Inc.


4
Howard B. Weinreich, and Guggenheimer & Untermyer, New York City, for defendant-appellee Shopwell, Inc.


5
Bernard J. Ferguson, Woodside, N.Y., for defendant-appellee Mid-Eastern Cooperatives, Inc.


6
Walter Steck, and Farber, Raucher & Goldberg, New York City, for defendant-appellee Pioneer Food Stores, Inc.


7
Stanley Bierman, and Unterberg, Bandler & Goldstein, New York City, for defendant-appellee Associated Food Stores, Inc.


8
Robert Sugerman, and Berger, Kramer & Levenson, New York City, for defendant-appellee Sloan's Supermarkets, Inc.


9
Sol Needle, and Sirota & Kurta, New York City, for defendant-appellees Theodore Solomon, Aaron Kaufman and Harry Rosenblum.


10
Before FRIENDLY and HAYS, Circuit Judges, and THOMSEN,1 District judge.

PER CURIAM:

11
Despite the unquestionable sincerity of plaintiff's counsel, we are satisfied that Judge Pierce acted well within his discretion in denying temporary injunctive relief.  371 F. Supp. 701.  His order is therefore affirmed.



1
 Of the District Court for the District of Maryland, sitting by designation